COX, Judge
(concurring):
I concur. This case clearly demonstrates that we must continue to give military trial judges the responsibility and authority to manage and control courts-martial, subject, of course, to each convening authority’s ultimate responsibility to carry out the command’s military mission. Cf. United States v. Brice, 19 M.J. 170 (C.M.A.1985). The Government should use Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862, sparingly; i.e., only when reasonable men do not differ that the pretrial ruling either ends the proceedings prior to jeopardy having attached, or suppresses or excludes evidence that is necessary to prove an essential element of the offense. A mere weakening of the Government’s case is not sufficient.
It is trial counsel’s duty and responsibility to marshal his or her evidence and to be ready to go forward when the court-martial begins. Government counsel should not expect to receive any more or less judicial *361help in the performance of duties than is given to defense counsel. If it is apparent that the trial will not succeed because a witness is unavailable or for failure of proof, and the military judge refuses to grant a continuance, the convening authority certainly can consider withdrawing the charges and rethinking alternative courses of action which are open to him, e.g., preferring new charges. This is no greater burden than that facing prosecuting attorneys throughout the common-law system. The appellate courts of our system must zealously defend the military trial judge’s authority to manage the proceedings over which he presides; they must not permit that authority to be yielded to either trial or defense counsel.